Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 1 of 13




        Exhibit A
          Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 2 of 13

                                                                                                        US007280534B2


(12) United States Patent                                                           (10) Patent N0.:                US 7,280,534 B2
       Koppol                                                                       (45) Date of Patent:                          Oct. 9, 2007

(54)   MANAGED IP ROUTING SERVICES FOR L2                                        (56)                   References Cited
       OVERLAY IP VIRTUAL PRIVATE NETWORK
                                                                                                U.S. PATENT DOCUMENTS
       (VPN) SERVICES
                                                                                        7,072,346 B2*    7/2006   Hama .................. .. 370/395.53
(75) Inventor: Pramod V. Koppol, Aberdeen, NJ (US)                               * cited by examiner

(73) Assignee: Lucent Technologies Inc., Murray Hill,                            Primary Examiner4Chau Nguyen
                       NJ (US)                                                   Assistant ExamineriMarcus R Smith

       Notice:         Subject to any disclaimer, the term of this               (57)                     ABSTRACT
                       patent is extended or adjusted under 35
                                                                                 A method and apparatus for providing lP-VPN services for
                       U.S.C. 154(b) by 876 days.                                customers and service providers utilizing layer-2 point-to
                                                                                 point connectivity. The method and apparatus include
(21) Appl. No.: 10/717,151                                                       exchanging unique loop-back addresses of customer edges
       Filed:          Nov. 19, 2003                                             (CE) between the CEs via a respective data virtual circuit
(22)                                                                             therebetween, and sending IP addresses of customer net
                                                                                 works associated with each CE to an associated IP service
(65)                       Prior Publication Data
                                                                                 controller (IPSC). The associated IPSC broadcasts the IP
       US 2005/0105519 A1                   May 19, 2005                         addresses of the associated customer networks to other
                                                                                 lPSCs, and each CE sends to an associated IPSC, a list of
(51)   Int. Cl.                                                                  received loop-back addresses. Each IPSC then sends to an
       H04L 12/66                    (2006.01)                                   associated CE, customer network addresses received from
       H04L 12/28                    (2006.01)                                   other lPSCs, and each CE populates a local routing table
(52)   US. Cl. ..................................... ..   370/352; 370/392       with information mapping the customer networks with a
(58)   Field of Classi?cation Search .............. ..            370/352,       data virtual circuit.
                                                                  370/392
       See application ?le for complete search history.                                         28 Claims, 6 Drawing Sheets




                                                     ASSIGN EACH CUSTOMER EDGE (CE) A UNIQUE            N402
                                                               LOOP BACK ADDRESS

                                                                             I
                                                    EXCHANGE LOOP-BACK ADDRESS BETWEEN CEs               N404
                                                          OVER DATA VIRTUAL CIRCUIT

                                                                             T
                                                     SEND IP ADDRESSES OF CUSTOMER NETWORKS
                                                   ASSOCIATED WITH CEs TO RESPECTIVE IPSCs VIA           N 406
                                                   CONTROL VIRTUAL CIRCUITS THERE BETWEEN,
                                                      EXCLUDING LOOP-BACK ADDRESS OF CEs

                                                                             I
                                                  EACH IPSC BROADCASTS MODIFIED IP ADDRESSES
                                                  OF ASSOCIATED CUSTOMER NETWORKS TO OTHER
                                                  IPSCs VIA mp-iBGP ROUTING PROTOCOL PATH, AND N408
                                                NEXT-HOP-ATTRIBUTE IS SET TO LOOP-BACK ADDRESS
                                                                 FOR THAT VPN

                                                                             I
                                                   EACH CE SENDS A LIST OF OTHER CE LOOP-BACK
                                                     ADDRESSES RECEIVED AT STEP 404 TO ITS               N410
                                                               ASSOCIATED IPSC

                                                                             I                           412

                                             EACH IPSC SENDS TO ASSOCIATED CE, ALL CUSTOMER
                                         NETWORK ADDRESSES RECEIVED FROM OTHER IPSCS WITH CEs
                                            OF THE SAME VPN, WHICH HAVE LOOP-BACK ADDRESSES
                                                IN THE LIST PROVIDED BY THE ASSOCIATED CE.



                                            @9
                                                                             I
                                                                      TO STEP 414
    Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 3 of 13


U.S. Patent                 Oct. 9, 2007                               Sheet 1 0f 6                                          US 7,280,534 B2




                                                      u
                                                                                                                               u   _   _   _



                                                          n..

                                                                                                “
                                                                                                ......

                                                                ....
                                                                m_




           N\                                                                          |...|_

        /@09%
                                                                  $2‘JgUoNwOl?
                    "uGNP1Fh. /N5
                    -LM
                                  .
                                  IE S
                                     . uEm o w                                   {3.@.1_2,5                      vEoE._wz.

                                            @.50:52
                                                                       wmO
                                                                       _K
                                                                        mF\_wOQw


                JEKmH    PM65n                                                                           ($9n //
                                                                                                         \     .wiw...“,
                                                                                                                    .rw2P
Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 4 of 13
Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 5 of 13
    Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 6 of 13


U.S. Patent        0a. 9, 2007            Sheet 4 0f 6    US 7,280,534 B2



                                  START             401

                                      I
           ASSIGN EACH CUSTOMER EDGE (CE) A UNIQUE          N402
                       LOOP BACK ADDRESS

                                      I

           EXCHANGE LOOP-BACK ADDRESS BETWEEN CES N404
                 OVER DATA VIRTUAL CIRCUIT

                                     II
            SEND IP ADDRESSES OF CUSTOMER NETWORKS
          ASSOCIATED WITH CEs TO RESPECTIVE IPSCs VIA N406
          CONTROL VIRTUAL CIRCUITS THERE BETWEEN,
             EXCLUDING LOOP-BACK ADDRESS OF CES

                                      I
          EACH IPSC BROADCASTS MODIFIED IP ADDRESSES
          OF ASSOCIATED CUSTOMER NETWORKS TO OTHER
                                                               N 408
          IPSCS VIA mp-iBGP ROUTING PROTOCOL PATH, AND
        NEXT-HOP-ATTRIBUTE IS SET TO LOOP-BACK ADDRESS
                          FOR THAT VPN

                                      I
          EACH CE SENDS A LIST OF OTHER CE LOOP-BACK
            ADDRESSES RECEIVED AT STEP 404 TO ITS            N410
                      ASSOCIATED IPSC

                                     ,                        412

      EACH IPSC SENDS TO ASSOCIATED CE, ALL CUSTOMER
   NETWORK ADDRESSES RECEIVED FROM OTHER IPSCS WITH CES
     OF THE SAME VPN, WHICH HAVE LOOP-BACK ADDRESSES
         IN THE LIST PROVIDED BY THE ASSOCIATED CE.


     E
                                     I
                                 TO STEP 414
                                 OF FIG. 48                FIG. 4A
    Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 7 of 13


U.S. Patent        0a. 9, 2007        Sheet 5 0f 6     US 7,280,534 B2




                                                        @
                         FROM STEP 412
                          OF FIG. 4A



        EACH CE MAPS THE CUSTOMER NETWORK IP
       ADDRESSES TO THE OUTGOING DATA VIRTUAL                 N 414
   CIRCUITS AND POPULATES ITS LOCAL ROUTING TABLES
   USING THE NEXT-HOP-ATTRIBUTE OF THE ADDRESS
               RECEIVED FROM THE IPSC


                                 II
          TRANSFER DATA FROM A NODE IN A FIRST
        CUSTOMER NETWORK TO A NODE IN A SECOND                N 416
        CUSTOMER NETWORK VIA A RESPECTIVE DATA
                   VIRTUAL CIRCUIT



                                            499




                          FIG. 4B
    Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 8 of 13


U.S. Patent        0a. 9, 2007    Sheet 6 0f 6            US 7,280,534 B2




       mwEOPwDO
                                                      /




                                                 \
                                                 58

                                                          oom
         Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 9 of 13


                                                   US 7,280,534 B2
                              1                                                                    2
   MANAGED IP ROUTING SERVICES FOR L2                                           SUMMARY OF THE INVENTION
   OVERLAY IP VIRTUAL PRIVATE NETWORK
                    (VPN) SERVICES                                     The disadvantages heretofore associated with the prior
                                                                     art, are overcome by the present invention of a method and
                 FIELD OF INVENTION                                  apparatus for providing IP-VPN services for customers and
                                                                     service providers, illustratively, utiliZing layer-2 point-to
                                                                     point connectivity. The method and apparatus include
  The present invention relates to virtual private network
                                                                     exchanging unique loop-back addresses of customer edges
(VPN) services. More speci?cally, the present invention              (CE) between the CEs via a respective data virtual circuit
relates to providing managed IP routing services for layer-2         therebetween, and sending IP addresses of customer net
(L2) overlay IP VPNs.                                                works associated with each CE to an associated IP service
                                                                     controller (IPSC). The associated IPSC broadcasts the IP
     DESCRIPTION OF THE BACKGROUND ART                               addresses of the associated customer networks to other
                                                                     IPSCs, and each CE sends to an associated IPSC, a list of
  A Virtual Private Network (VPN) is a cost effective and            received loop-back addresses. Each IPSC then sends to an
secure way of extending enterprise network resources over            associated CE, customer network addresses received from
a shared public data network. Popular uses of VPNs are to            other IPSCs, and each CE populates a local routing table
interconnect multiple geographically dispersed sites of an           with information mapping the customer networks with a
enterprise (known as intranet/extranet VPN) and to provide           data virtual circuit.
remote users access to the enterprise resources (known as 20
                                                                           BRIEF DESCRIPTION OF THE DRAWINGS
remote access VPN). The VPN functions as an overlay
network that uses the public network to carry data traf?c
                                                                       The teachings of the present invention can be readily
between corporate sites and users, maintaining privacy               understood by considering the following detailed descrip
through the use of tunneling protocols and security proce       25   tion in conjunction with the accompanying drawings, in
dures.                                                               which:
   Two common approaches used to implement a service                   FIG. 1 depicts a schematic diagram of a ?rst exemplary
provider (SP) based IP-VPN are Multi-Protocol Label                  network suitable for implementing the present invention;
Switching (MPLS) and “virtual routers” (VR). The MPLS                and
approach is articulated in an Internet protocol proposal        30     FIG. 2 depicts a high-level block diagram of an exemplary
Request for Comment (RFC) 2547 (RFC 2547) entitled                   edge device suitable for use in the VPN network of FIG. 1;
“BGPIMPLS VPN’S”, authored by E. Rosen and Y. Rekhter                and
(as well as in the Internet Engineering Task Force (IETF)              FIG. 3 depicts a high-level block diagram of an IP service
draft (2” version) 2547bis), which is rapidly gaining accep          control (IPSC) of the present invention;
tance in the industry.                                          35     FIGS. 4A and 4B collectively depict a ?ow diagram of a
                                                                     method of routing IP packets across the VPN network of
  MPLS is a widely supported method of speeding up                   FIG. 1; and
IP-based data communications over service provider net                 FIG. 5 depicts a schematic diagram of a second exemplary
works. MPLS utiliZes routers at the ingress and egress edges         network suitable for implementing the present invention.
of the service provider network where routing and forward       40     To facilitate understanding, identical reference numerals
ing function (i.e., tables) are implemented. Accordingly, the        have been used, where possible, to designate identical
core network may comprise such routers (i.e., P-routers) or          elements that are common to the ?gures.
MPLS switches.
   IP data from a customer edge (CE) device (e.g., router) is                  DETAILED DESCRIPTION OF THE
sent to an ingress provider edge (PE) router using, for         45                      INVENTION
example, frame relay access, where the PE router prepends
one or more labels to the packet headers. The labels com               The present invention provides a method and apparatus
prise routing information (i.e., a destination address), and         for providing managed IP-VPN services using existing ATM
the labeled packets are forwarded to the core network by the         or frame relay (FR) infrastructures in compliance with RFC
PE router (i.e., label switch router (LSR)). The core network   50   2547 and IETF RFC 2547bis capabilities, which are incor
devices (e.g., switches) examine the labels and route the            porated by reference herein in their entireties. That is, the
packets to the egress PE router, where the labels are removed        present invention provides a method and apparatus that
and the packets are then sent to the destination site.               enables a service provider (SP) having a layer-2 (L2) type
  Service providers implementing only ATM or Frame                   infrastructure to o?fer BGP/MPLS-like managed VPN (Vir
Relay switches in their networks are incapable of providing     55   tual Private Network) services for its customers. BGP (Bor
MPLS-like services for IP packets, since these type switches         der Gateway Protocol) is used for distributing routes over
cannot process the IP packets. For example, an ATM switch            the backbone, while ATM or FR is used for forwarding the
processes and forwards ?xed length 53-byte ATM cells,                packets over the backbone.
while a frame relay switch processes and forwards variable             The method and apparatus discussed below allow a ser
length packet frames. A service provider may upgrade the        60   vice provider to o?fer such services without having to
network to include IP enabled edge devices, such as ingress          upgrade their previously deployed equipment with new
and egress label switch routers, but such an upgrade may be          routers and switches, install/upgrade new L3 edge devices,
considered costly to both the service provider and the               or have their respective customers upgrade their existing
customers. Accordingly, there is a need to provide IP-VPN            equipment. Rather, the present invention may be facilitated
services for customers and service providers utiliZing          65   in currently installed routers and switches, or in servers
layer-2 point-to-point connectivity, such as ATM, frame              coupled to the network, as discussed below in further detail.
relay, and the like, in a cost effective manner.                     Although the invention is discussed in terms for application
        Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 10 of 13


                                                   US 7,280,534 B2
                             3                                                                     4
in ATM/FR networks, one skilled in the art will recognize            by the same enterprise, the VPN is a corporate “intranet”.
that the teachings of the present invention may be imple             Alternatively, if the various sites in a VPN are owned by
mented in other types of network environments.                       different enterprises, the VPN is an “extranet”. A site may be
   FIG. 1 depicts a high-level block diagram of an exemplary         included in more than one VPN, for example, in an intranet
network 100 suitable for implementing the present inven              and several extranets. Both intranets and extranets are
tion. The network 100 comprises a service provider network           regarded as VPNs, and the term VPN is not used herein to
102 and a plurality of customer networks 1201 through 120p           distinguish between intranets and extranets.
(collectively customer networks 120). The service provider              Traditionally, a network management system established
network 102 comprises a core network 106 formed by a                 the virtual circuits 110, and routing information was
plurality of core devices (not shown) such as ATM/FR                 exchanged between the CE devices 122 over the virtual
switches, and an edge network formed by a plurality of edge          circuits 110, as conventionally know in the art. In particular,
ATM/FR switches 1081 through 108m (collectively edge                 the network service provider 102 was not involved in
switches 108). The edge switches 108 are connected to the            customer routing. That is, the SP network 102 merely served
core devices of the core network 106. For purposes of                as a conduit for forwarding the packetiZed information
understanding the invention, the exemplary network 100 is            without managing the routing therebetween. The method
discussed in terms of an ATM infrastructure, although other          and apparatus of the present invention o?loads the routing
embodiments contemplated herein include network infra                responsibility from the customers and places the burden of
structures for frame relay or any other L2 type architecture,        establishing the routing tables at the service provider.
including virtual circuits.                                             In one embodiment of the present invention, the edge
  The customer networks 120 may be intranet and/or extra        20   switch 108 comprises an IP service control (IPSC) module
net type networks, each having a “customer edge” (CE)                130. The IPSC 130 serves as a mechanism for exchanging
device 122, which is connected to an edge switch 108. For            routing information (270 of FIG. 2) between the edge
example, in FIG. 1 the CE device 1221 is connected the edge          switches 108, as opposed to forwarding data. It is noted that
switch 1081, CE device 1222 is connected to edge switch              the actual forwarding of packetiZed information remains the
1082, and so forth. It is noted that multiple CE devices 122    25   same between the edge switches 108.
belonging to the same or different VPNs may be connected               Each edge switch 108 is associated with an IPSC 130. The
to a single edge switch 108. It is further noted that the            IPSC module 130 is installed in the edge switch 108, for
subscripts “m” and “p” are integers greater than one.                example, on a controller card installed in the edge switch
  The CE device 122 may be a router or switch, and the               108. However, in an alternative embodiment, the IPSC 130
connection to the provider edge device 108 is identi?ed via     30   may be implemented in a server (e.g., server 118 of FIG. 1),
a layer-l or layer-2 identi?er 126. Such layer-l or layer-2          which is connected to and supports one or more edge
connections may represent a physical interface ID; a virtual         switches (e.g., edge switches 1082, 1083, and 108mg).
path/virtual circuit identi?er of an Asynchronous Transfer             FIG. 2 depicts a high-level block diagram of an exemplary
Mode (ATM) interface; a data link connection identi?er               edge device 108 suitable for use in the network of FIG. 1.
(DLCI) of a frame relay interface; or a virtual local area      35   The edge device 108 comprises a controller 250 that is
network identi?er of an Ethernet interface, depending on the         suitable for use in the implementation of the present inven
network environment.                                                 tion. Although the exemplary controller 250 is shown as
   The customer edge switches 122 are connected to other             being installed in an edge server 108, such controller 250
customer edge switches 122 via dedicated virtual circuits            (with the IPSC 130) may be installed on a controller board
110. In FIG. 1, a ?rst (data) virtual circuit 1101 is formed    40   located in server 128, as shown in FIG. 1.
between the customer edge switch 1221 and customer edge                 Speci?cally, the controller 250 comprises a processor 252,
switch 1222 via devices (e.g., core switches) of the core            support circuits 254, I/O circuitry 258, as well as memory
network 106. Similarly, a second (data) virtual circuit 1102         256 for storing various control programs 258 and the IPSC
is formed between the customer edge switch 1221 and                  130 of the present invention. The memory 256 may be
customer edge switch 1223 via the core network 106, and a       45   volatile memory, such as DRAM, SRAM, or any other type
third (data) virtual circuit 1103 is formed between the cus          of volatile memory, non-volatile memory, such as one or
tomer edge switch 122 l and customer edge switch 122p:4 via          more disk drives, among others, or a combination of volatile
the core network 106. The data virtual circuits (VCs) 110            and non-volatile memory. The U0 circuits 258 are coupled
may be permanent VCs (i.e., permanently de?ned in the                to the processor 252 and support circuits 254 for transferring
routing tables in the switches or routers) or switched VCs      50   information between the controller 250 and other circuitry in
(established across the network on an as needed basis), as           the edge switch 108 (or server 128), or external to the
required.                                                            switch/server 108/128.
   The backbone (i.e., core network and edge devices 108)               The processor 252 cooperates with conventional support
is owned and operated by a Service Provider (SP), and the            circuitry 254 such as power supplies, clock circuits, cache
owners of the sites 120 are the “customers” of the SP. It is    55   memory and the like, as well as circuits that assist in
noted that the customers dictate the policies that determine         executing the software routines 260 stored in the memory
whether a particular collection of sites form a VPN. Various         256. As such, it is contemplated that some of the process
techniques allow the implementation of a wide range of               steps discussed herein as software processes may be imple
policies. For example, within a given VPN, every site may            mented within hardware, for example as circuitry that coop
have a direct route to every other site (“full mesh”), or       60   erates with the processor 252 to perform various steps.
certain pairs of sites may be restricted from having direct          Further, a cross-connect table 262 is provided in memory
routes to each other (“partial mesh”).                               256 to provide connectivity information between the
  Two sites have IP connectivity over a common backbone              switches 108 to perform virtual circuit switching illustra
(core network) only if there is some VPN that contains them          tively along virtual circuit paths 110, as is conventionally
both. If two sites do not belong to a common VPN, then          65   known in the art.
there is no connectivity over that backbone between the                Although the controller 250 of FIG. 2 is depicted as a
sites. In an instance where all the sites in a VPN are owned         general-purpose computer that is programmed to perform
        Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 11 of 13


                                                     US 7,280,534 B2
                              5                                                                     6
various control functions in accordance With the present               routing database (table) 308 and an IPSC-IPSC routing
invention, the invention can be implemented in hardware as,            database (table) 310, and interaction procedures 312.
for example, an application speci?c integrated circuit                   The U0 interfaces 302 provide physical connectivity to
(ASIC). As such, it is intended that the processes described           establish the control virtual circuits 124 betWeen the CEs
herein, be broadly interpreted as being equivalently per               122 and IPSCs 130, as Well as the routing control mp-iBGP
formed by software, hardWare, or a combination thereof.                path 112 betWeen the IPSCs 130. The CE-IPSC communi
  In the prior art, the customer edge devices 122 exchange             cation protocol 304 provides the BGP routing procedures for
routing information over the virtual circuits 110. HoWever,            the control virtual circuits 124 betWeen the CE 122 and IPSC
as mentioned above, the present invention pushes the rout              130, While the IPSC-IPSC communication protocol 306
ing control and management from the customer edge devices              provides the mp-iBGP routing procedures for the routing
122 to the service provider’s edge devices 108. Accordingly,           protocol path 112 betWeen the IPSCs 130. The CE-IPSC
a connection betWeen each CE device 122 and the IPSC 130               routing database 308 and an IPSC-IPSC routing database
is utiliZed to provide such routing control and management             310 respectively store routing information for the control
from the customer edge devices 122 to the service provider’s           virtual circuits 124 and mp-iBGP routing protocol paths 112.
edge devices 108.                                                      The interaction procedures 312 utiliZe the information in the
  Speci?cally, a separate control virtual circuit (VC) 124 is          IPSC-IPSC routing database 310, in conjunction With the
utiliZed betWeen the CE 122 and the IPSC 130 of the                    CE-IPSC protocol information 304 and I/O interfaces 302,
respective edge sWitch 108 to exchange CE to CE reach                  to determine routing information to be sent to the CEs 122
ability (i.e., addresses), as Well as provide control informa          and the IPSCs 130.
tion. The separate control VC 124 is illustratively an ATM/       20      FIGS. 4A and 4B collectively depict a How diagram of a
FR out-of-band (OOB) circuit path from the data carrying               method 400 of routing IP packets across the exemplary
virtual circuits 110. That is, the OOB circuit path carries            netWork of FIG. 1. FIG. 5 depicts a schematic diagram of a
control (i.e., routing) information betWeen a customer edge            second exemplary netWork 500 suitable for implementing
device 122 and the IPSC 130, as opposed to distributing data           the present invention. FIG. 5 is the same as FIG. 1, except
packets betWeen the customer edge devices 122. A CE               25   that a full mesh netWork 500 is provided, as opposed to a
device 122 advertises its loop-back address (i.e., a unique IP         partial mesh netWork depicted in FIG. 1. For purposes of
address over the OOB control virtual circuit 124, Where the            better understanding the invention, FIG. 5 should be vieWed
IPSC 130 stores the CE loop-back information in the routing            in conjunction With FIG. 4.
databases (tables) 308. It is noted that the physical layer for           Referring to FIG. 5, the netWork 500 illustratively com
providing the data virtual circuits 110 and control virtual       30
                                                                       prises a ?rst customer edge router CE1 1221 coupled to a ?rst
circuits 124 betWeen the CEs 122 and sWitches 108 or
                                                                       customer netWork 1201, a respective ?rst edge sWitch 1081,
servers 128 hosting the IPSCs 130 may be a commonly                    and a respective ?rst IPSC-1 1301. The netWork 500 further
shared Ti connection, among other conventionally knoWn                 comprises a second customer edge router CE2 1222 coupled
physical mediums.                                                      to a second customer netWork 1202, a respective second
   In one embodiment, monitoring of the data VC circuits          35
                                                                       edge sWitch 1082, and a respective second IPSC-2 1302, as
110 is provided. Such monitoring of the data VC circuits 110
                                                                       Well as a third customer edge router CE3 1223 coupled to a
is performed using a link level procedure, such as heartbeats,         third customer netWork 1203, a respective third edge sWitch
keep alive, among other conventional monitoring techniques             1083, and a respective third IPSC-3 1303.
knoWn in the art.
   The IPSCs 130 of each edge sWitch 108 advertise the            40
                                                                          In the exemplary full mesh netWork 500, the ?rst CE1
routes to each other utiliZing a routing protocol, such as             1221 is coupled, via the ?rst sWitch 1081, to the second and
Border GateWay protocol With Multi-Protocol extensions                 third CEs 1222 and 1223 via respective data virtual circuits
(MP-BGP), as speci?ed under RFC 2858 by the IETF                       11012 and 11013. Similarly, the second CE2 1222 is coupled,
(Internet Engineering Task Force), Which is incorporated by            via the second sWitch 1082, to the third CE3 1222 via data
reference herein in its entirety. The MP-BGP communica            45
                                                                       virtual circuit 11023. It is noted that the third CE3 1223 is
tions betWeen the IPSCs 130 alloW the IPSCs 130 to                     coupled to the other CEs 1221 and 1222 via the third sWitch
exchange routes (i.e., pre?xes) obtained from the CE                   1083. The ?rst CE1 1221 is coupled to the ?rst IPSC-1 1301
devices 122 in a transformed format that alloWs the same IP            via control virtual circuit 1241, the second CE2 1222 is
addresses within different VPNs to be resolved accordingly.            coupled to the second IPSC-2 1302 via control virtual circuit
  Referring to FIG. 1, the routing protocol is illustratively     50
                                                                       1242, and third CE3 1223 is coupled to the third IPSC-3 1303
sent over path 112 betWeen the IPSCl 1301 at the ?rst edge             via control virtual circuit 1243.
sWitch 108, and the IPSC2 located at the server 128. It is                The ?rst CE1 1221 is also coupled to the second CE2 1222
noted that the path 112 may illustratively be formed through           over an mp-iBGP routing protocol path 11212, via their
virtual circuits betWeen the ATM/FR sWitches (i.e., the core           respective IPSCs 1301 and 1302. LikeWise, the ?rst CE1
netWork 106) or illustratively via Ethernet connections, in an    55   1221 is coupled to the third CE3 1223 over an mp-iBGP
instance Where the IPSC 130 is hosted in a server 128.                 routing protocol path 11213, via their respective IPSCs 1301
   FIG. 3 depicts a high-level block diagram of an IP service          and 1303. Furthermore, the second CE2 1222 is coupled to
control (IPSC) 130 of the present invention. That is, FIG. 3           the third CE3 1223 over an mp-iBGP routing protocol path
depicts a block diagram illustrating the functional aspects of         11223, via their respective IPSCs 1302 and 1303, thereby
the IPSC of the present invention. The IPSC module 130            60   forming the exemplary full mesh netWork 500.
may be Written in any softWare program capable of high                   Referring to FIG. 4A, the method 400 starts at step 401,
speed communications, such as C, C++, Pearl, Java, among               and proceeds to step 402, Where each CE device 122 is
others.                                                                assigned a unique loop-back address (e.g., RDIO). At step
   In particular, each IPSC 130 comprises at least one                 404, the CE devices 122 exchange their respective loop
physical I/O interface 302, a CE-IPSC communications              65   back address via the data virtual circuits 110 therebetWeen.
protocol 304, an IPSC-IPSC communications protocol 306,                For example, CE2 1222 sends its loop-back address to the
the routing information 270, Which includes a CE-IPSC                  second sWitch 1082 for forWarding the loop-back address to
        Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 12 of 13


                                                      US 7,280,534 B2
                               7                                                                        8
the ?rst CE1 1221 and the second CE2 1222 respectively                   provider edge device (switch) or on a separate server, where
over data virtual circuits 11021 and 11021, via switches 1081            appropriate. Accordingly, the implementation of the lPSCs
and 1083.                                                                of the present invention enable a service provider to provide
  At step 406, each CE 122 sends the IP addresses of the                 lP-VPN services for customers and service providers utiliZ
customer network 120 associated with the CE 122 to the                   inglayer-2 point-to-point connectivity, such as ATM, frame
respective IPSC 130, via control virtual circuit 124. For                relay, and the like, in a cost effective manner.
example, CE1 122l sends the IP addresses of its associated                 Although various embodiments that incorporate the
customer network 1201 to the ?rst IPSC-1 1301 via control                teachings of the present invention have been shown and
virtual circuit 1241, CE2 1222 sends the IP addresses of its             described in detail herein, those skilled in the art can readily
associated customer network 1202 to the second IPSC-2                    devise many other varied embodiments that still incorporate
1302 via control virtual circuit 1242, and so forth. It is noted         these teachings.
that in FIG. 5, the control virtual circuits 124 are illustra              What is claimed is:
tively shown passing through the respective switch 108 to                  1. A method for providing lntemet Protocol (IP) Virtual
the IPSC 130. However, one skilled in the art will appreciate            Private Network (VPN) services, comprising:
that the lPSCs may be facilitated in a server 128, which is                exchanging unique loop-back addresses of customer
independent of the switch 108, as shown in FIG. 1. The                        edges (CE) between said CEs via a respective data
method 400 then proceeds to step 408.                                         virtual circuit therebetween;
   At step 408, the lPSCs 130 broadcast to the other lPSCs                 sending IP addresses of customer networks associated
130, the customer network addresses received from their                       with each CE to an associated lP service controller
respective CEs 122, as well as the VPN speci?c identi?er            20        (IPSC);
(e.g., RD), and the BGP next hop attribute set to the                      broadcasting from said associated IPSC, said IP addresses
loop-back address of the CE 122, to make the customer                        of said associated customer networks to other lPSCs;
network addresses unique to the VPN. For example, ?rst                     sending, from each CE to an associated IPSC, a list of
IPSC-1 130l sends the IP addresses of the ?rst customer                       received loop-back addresses;
network 1201 to the second IPSC-2 1302 and IPSC-3 1303              25     sending, from each IPSC to an associated CE, customer
respectively via mp-iBGM paths 11212 and 11213. Each of                      network addresses received from other lPSCs; and
the lPSCs 130 sends the addresses of their associated                      populating, at each CE, a local routing table with infor
customer networks 120 to the other lPSCs that they are                        mation mapping said customer networks with a data
connected to via paths 112 in the network. Thus, in a partial                 virtual circuit.
mesh network, an IPSC will forward the IP addresses of its          30     2. The method of claim 1, wherein prior to said sending
associated customer network only to those lPSCs 130 the                  said IP addresses of customer networks, said method further
sending IPSC is coupled to via path 112 in the network.                  comprises:
  At step 410, each CE 122 sends to its associated IPSC a                  assigning a unique loop-back addresses to each CE.
list of loop-back addresses for the sites that the CE is directly          3. The method of claim 2, wherein said loop-back
connected. That is, for the exemplary full mesh network 500         35   addresses comprise an IP address.
of FIG. 5, each CE 122 sends a list of the loop-back                       4. The method of claim 1, wherein said sending IP
addresses it received from the other CEs via the data virtual            addresses of customer networks associated with each CE to
circuit paths 110 at step 404. It is noted that the CEs do not           an associated IPSC further comprises excluding a loop-back
send their own loop-back address to the lPSCs 130. The                   address of said sending CE.
method 400 then proceeds to step 412.                               40     5. The method of claim 1, wherein said sending IP
  At step 412, each IPSC 130 sends to its associated CE, all             addresses of customer networks to an IPSC are sent over an
customer network addresses received from the other CEs of                out-of-band control virtual circuit.
the same VPN, which have loop-back addresses in the list                   6. The method of claim 1, wherein said broadcasting said
provided by the originating CE at step 410. For example, in              IP addresses to other lPSCs comprises distributing said IP
the full mesh network 500 of FIG. 5, ?rst IPSC-1 130l sends         45   addresses over an Border gateway Protocol with Multi
to ?rst CE1 1221 the customer network addresses received                 Protocol extensions (mp-BGP) routing protocol path.
from CE2 1222 and CE3 1223, second IPSC-2 1302 sends to                     7. The method of claim 1, wherein said broadcasting from
second CE2 1222 the customer network addresses received                  said associated IPSC to other lPSCs further comprises
from CE1 1221 and CE3 1223, and third IPSC-3 1303 sends                  broadcasting a VPN speci?c identi?er and a next-hop
to third CE3 1223 the customer network addresses received           50   attribute set to the loop-back address of said CE associated
from CE1 1221 and CE2 1221.                                              with said IPSC.
   At step 414, each CE 122 maps the received customer                      8. The method of claim 1, wherein said sending, from
network IP addresses to the outgoing data virtual circuits               each IPSC to an associated CE, customer network addresses
110, as well as populates its local routing tables with the              received from other lPSCs comprises sending those cus
mapped information. At step 416, a user operating a node in         55   tomer network addresses that have loop-back addresses in
a ?rst customer network (e.g., third customer network 1203)              said list provided by the associated CEs.
may transfer data packets to a user operating a node at a                  9. Apparatus for providing Internet Protocol (IP) Virtual
second customer network (e.g., second customer network                   Private Network (VPN) services, comprising:
1202) via data virtual circuit 11023. The method 400 then                  means for exchanging unique loop-back addresses of
proceeds to step 418 where the method 400 ends.                     60       customer edges (CE) between said CEs via a respective
   The IP service controller (IPSC) 130 of the present                       data virtual circuit therebetween;
invention enables frame relay, ATM, or any layer-2 (L2)                    means for sending IP addresses of customer networks
service providers (including lP tunnels) to offer BGP/                       associated with each CE to an associated lP service
MPLS-like managed VPN services. Such services do not                          controller (IPSC);
require the service provider or customers to install/upgrade        65     means for broadcasting from said associated IPSC, said IP
their deployed equipment with L3 edge devices. Rather, the                    addresses of said associated customer networks to other
IPSC 130 may be implemented on a controller card of a                         lPSCs;
        Case 6:20-cv-00725-ADA Document 54-1 Filed 08/25/21 Page 13 of 13


                                                  US 7,280,534 B2
                               9                                                                  10
  means for sending, from each CE to an associated IPSC,              20. A method for providing lntemet Protocol (IP) Virtual
     a list of received loop-back addresses;                        Private Network (VPN) services, comprising:
  means for sending, from each IPSC to an associated CE,              receiving, at a customer edge (CE), unique loop-back
    customer network addresses received from other                      addresses of other customer edges (CEs) via a respec
     IPSCs; and                                                         tive data virtual circuit therebetween;
  means for populating, at each CE, a local routing table             sending IP addresses of customer networks associated
    with information mapping said customer networks with                 with said CE to an associated lP service controller
     a data virtual circuit.                                             (IPSC);
  10. The apparatus of claim 9, wherein said means for                broadcasting from said associated IPSC, said IP addresses
sending said IP addresses of customer networks, said appa               of said associated customer networks to other IPSCs;
ratus further comprises:                                              sending, from said CE to said associated IPSC, a list of
   means for assigning a unique loop-back addresses to each              received loop-back addresses;
      CE prior to said sending said IP addresses.                     sending, from said associated IPSC to said CE, customer
   11. The apparatus of claim 10, wherein said loop-back                 network addresses received from other IPSCs; and
addresses comprise an IP address.
                                                                      populating a local routing table of said CE with informa
  12. The apparatus of claim 9, means for sending IP
                                                                         tion mapping said customer networks with a data
addresses of customer networks associated with each CE to
                                                                         virtual circuit.
an associated IPSC further comprises means for excluding a
loop-back address of said sending CE.                                 21. The method of claim 20, wherein said sending IP
  13. The apparatus of claim 9, wherein said means for         20
                                                                    addresses of customer networks associated with said CE to
sending IP addresses of customer networks to an IPSC are            an IPSC further comprises excluding a loop-back address of
sent over an out-of-band control virtual circuit.
                                                                    said CE.
   14. The apparatus of claim 9, wherein said means for               22. The method of claim 20, wherein said broadcasting
broadcasting said IP addresses to other lPSCs comprises             said IP addresses to other lPSCs comprises distributing said
distributing said IP addresses over an Border gateway Pro      25   IP addresses over an Border gateway Protocol with Multi
tocol with Multi-Protocol extensions (mp-BGP) routing               Protocol extensions (mp-BGP) routing protocol path.
protocol path.                                                         23. The method of claim 20, wherein said broadcasting
   15. The apparatus of claim 9, wherein said means for             from said associated IPSC to other lPSCs further comprises
broadcasting from said associated IPSC to other lPSCs               broadcasting a VPN speci?c identi?er and a next-hop
further comprises means for broadcasting a VPN speci?c         30   attribute set to the loop-back address of said CE associated
identi?er and a next-hop-attribute set to the loop-back             with said IPSC.
address of said CE associated with said IPSC.                         24. A method for providing lntemet Protocol (IP) Virtual
   16. The apparatus of claim 9, wherein said means for             Private Network (VPN) services, comprising:
sending, from each IPSC to an associated CE, customer                 exchanging unique loop-back addresses of customer
network addresses received from other lPSCs comprises          35        edges (CE) between said CEs via a respective data
means for sending those customer network addresses that                  virtual circuit therebetween;
have loop-back addresses in said list provided by the asso            receiving, at an IP service controller (IPSC) associated
ciated CEs.                                                              with a CE, IP addresses of customer networks associ
   17. The apparatus of claim 9, wherein said lPSCs are                  ated with said CE;
facilitated in one of a switch and a server.                   40     broadcasting from said IPSC, said IP addresses of said
  18. The apparatus of claim 17, wherein each said IPSC                  associated customer networks to other IPSCs;
comprises:                                                            sending, from said associated CE to said IPSC, a list of
  I/O interface means for providing physical connectivity to             received loop-back addresses;
     establish control virtual circuits between the CEs and           sending, from said IPSC to an associated CE, customer
     associated lPSCs, and a routing control mp-iBGP path      45
                                                                        network addresses received from other IPSCs; and
    between said IPSCs;                                               populating a local routing table of said associated CE with
  a CE-IPSC communication protocol for provides BGP
                                                                        information mapping said customer networks with a
    routing procedures for the control virtual circuits
                                                                        data virtual circuit.
    between said CEs and associated IPSCs;
  a IPSC-IPSC communication protocol for providing mp          50
                                                                      25. The method of claim 24, wherein said sending IP
     iBGP routing procedures for the routing protocol path          addresses of customer networks associated with each CE to
    between said IPSCs;                                             an associated IPSC further comprises excluding a loop-back
  a CE-IPSC routing database for storing routing informa            address of said sending CE.
    tion for the control virtual circuits;                            26. The method of claim 24, wherein said IPSC receives
  an IPSC-IPSC routing database for storing mp-iBGP            55   said IP addresses of customer networks associated with said
     routing protocol paths; and                                    CE from an out-of-band control virtual circuit.
  means for providing interaction procedures between said             27. The method of claim 24, wherein said broadcasting
    I/O interface means, CE-IPSC communication proto                said IP addresses to other lPSCs comprises distributing said
     col, IPSC-IPSC communication protocol, CE-IPSC                 IP addresses over an Border gateway Protocol with Multi
     routing database, and IPSC-IPSC routing database.         60   Protocol extensions (mp-BGP) routing protocol path.
  19. The apparatus of claim 18, wherein said means for                28. The method of claim 24, wherein said broadcasting
providing interaction procedures utiliZe information in the         from said IPSC to other lPSCs further comprises broadcast
IPSC-IPSC routing database, in conjunction with the CE              ing a VPN speci?c identi?er and a next-hop-attribute set to
IPSC protocol information and I/O interfaces, to determine          the loop-back address of said CE associated with said IPSC.
routing information to be sent to the CEs and the associated   65
lPSCs.                                                                                    *   *   *    *   *
